         Case 1:19-cv-11739-PAE Document 33 Filed 03/31/21 Page 1 of 27




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JULIAN M. KNIGHT and ANSHUMAN CHANDRA,

                                       Plaintiffs,                   19 Civ. 11739 (PAE)
                       -v-
                                                                          OPINION &
 STANDARD CHARTERED BANK, STANDARD                                         ORDER
 CHARTERED BANK, DUBAI, and STANDARD
 CHARTERED BANK, NEW YORK,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       Plaintiffs Julian Knight (“Knight”) and Anshuman Chandra (“Chandra”) bring this claim

for unlawful retaliation in violation of the Federal False Claims Act (“FCA”), 31 U.S.C. § 3730,

and the New York False Claims Act, N.Y. State Fin. Law § 191 (“NYFCA”). Plaintiffs allege

that after they sued defendant Standard Chartered Bank (“SCB”) and two of its branches under

the FCA and NYFCA for evading U.S. sanctions against Iran, SCB retaliated against them.

Defendants now move to dismiss for lack of personal jurisdiction and failure to state a claim

under Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6), respectively, as well as based on

forum non conveniens. The Court holds that it lacks personal jurisdiction over the defendants on

the federal FCA claim. The Court declines to exercise supplemental jurisdiction over the

NYFCA claim, and therefore dismisses the complaint in its entirety, without prejudice.
            Case 1:19-cv-11739-PAE Document 33 Filed 03/31/21 Page 2 of 27




I.      Background

        A.      Factual Background1

        The Court incorporates by reference the factual background set out in its July 2, 2020

Opinion and Order. See United States ex rel. Brutus Trading, LLC v. Standard Chartered Bank,

No. 18 Civ. 11117 (PAE), 2020 WL 3619050 (S.D.N.Y. July 2, 2020). The Court provides

background here only as needed to resolve the pending motion to dismiss.

                1.     Parties

        SCB is a public limited liability company incorporated in the United Kingdom and

headquartered in London. FAC ¶ 28. SCB has a number of branches, including in Dubai (“SCB

Dubai”) and New York (“SCB NY”). Id. ¶¶ 29–30.

        Knight is a citizen of and resides in the United Kingdom. Id. ¶ 20. SCB hired Knight in

2008. In 2009, he became SCB’s Global Head of Transaction Banking Foreign Exchange Sales.

Id. ¶ 26.

        Chandra is a citizen of India. Id. ¶ 15. In August 2011, he was hired by SCB. He served

as SCB Dubai’s Head of eCommerce Client Services. Id. ¶¶ 17, 47.

                2.     Plaintiffs’ Reporting of Misconduct at SCB

        The FAC alleges that in 2011, Knight first reported to SCB issues with its procedures to

guard against money laundering, including as aimed at circumventing international sanctions

against Iran. Id. ¶ 9. In 2012, Knight and a co-worker, Robert Marcellus, a relator in the related



1
  The Court’s account of the factual allegations is drawn from the First Amended Complaint,
Dkt. 21 (“FAC”). On a motion to dismiss for lack of personal jurisdiction under Rule 12(b)(2),
the Court may look beyond the four corners of the complaint and consider materials outside the
pleadings, including accompanying affidavits, declarations, and other written materials. See
Jonas v. Est. of Leven, 116 F. Supp. 3d 314, 323 (S.D.N.Y. 2015) (citing MacDermid, Inc. v.
Deiter, 702 F.3d 725, 727 (2d Cir. 2012)).


                                                2
         Case 1:19-cv-11739-PAE Document 33 Filed 03/31/21 Page 3 of 27




qui tam action, United States ex rel. Brutus Trading, LLC v. Standard Chartered Bank, became

aware of a New York-based investigation into SCB for violating Iranian sanctions. Id. ¶ 10.

Knight and Marcellus approached federal and state financial regulators with information about

SCB’s handling of money laundering. Id. They also filed a qui tam action under the FCA and

the NYFCA. It alleged that SCB had misled the Government in negotiating a deferred

prosecution agreement in 2012, and that SCB had continued to engage in conduct violating

Iranian sanctions notwithstanding its pledge to the Government to cease to do so. United States

ex rel. Brutus Trading, LLC, 2020 WL 3619050, at *1. In May 2013, Chandra contacted Knight

and offered to provide him records of SCB deals with customers with links to Iran. FAC ¶ 12.

Between May 2013 and December 2016, Chandra provided such information to federal and New

York state investigators. Id.

       In August 2013, the Government informed Knight and Marcellus that it would decline to

intervene in the case. See United States ex rel. Brutus Trading, LLC, 2020 WL 3619050 at *1.

In November 2018, Knight and Marcellus, acting through an entity they named “Brutus Trading,

LLC,” refiled the qui tam complaint. The Government again declined to intervene. Id. at *2.

On November 21, 2019, after the initial complaint had been twice amended, the Government

moved to dismiss. Id. In July 2, 2020, this Court granted the motion to dismiss, after finding

that the Government had “proffered ‘a valid government purpose’ for seeking to dismiss the qui

tam action—namely, the early termination of actions as to which the Government has determined

that the factual allegations are meritless—and ha[d] articulated a more than ‘rational relation

between dismissal and accomplishment of th[at] purpose.” Id. at *3 (quoting United States ex

rel., Sequoia Orange Co. v. Baird-Neece Packing Corp., 151 F.3d 1139, 1145 (9th Cir. 1998)).

Brutus Trading has appealed. Its appeal is pending. See No. 18 Civ. 11117 (PAE), Dkt. 66.



                                                 3
         Case 1:19-cv-11739-PAE Document 33 Filed 03/31/21 Page 4 of 27




               3.     SCB’s Retaliation Against Plaintiffs

       The FAC pleads that the three named defendants—SCB and its Dubai and New York

branches—retaliated against Knight and Chandra by terminating them without reasonable cause,

discrediting them with other employers, withholding benefits from Chandra, discriminating

against them, and threatening them and their families. FAC ¶ 13. It pleads that SCB gave

Knight a notice of termination on October 10, 2011, and terminated him on January 9, 2012. Id.

¶ 44. Since then, the FAC alleges, defendants have discredited Knight and prevented him from

finding employment in the financial services field. Id. ¶ 78. The FAC also alleges that, on

December 7, 2016, SCB told Chandra that his position had become redundant and his

employment would be terminated, and that, on April 8, 2017, it terminated him. Id. ¶ 71.

       B.      Procedural History of This Action

       On December 23, 2019, Knight and Chandra filed the initial complaint, with subject

matter jurisdiction as to the plaintiffs’ claim under the FCA, 21 U.S.C. § 3730(h), based on the

presence of a federal question, see 28 U.S.C. § 1331; FAC ¶ 32, and subject matter jurisdiction

over Chandra’s and Knight’s claims under NYFCA based on the Court’s diversity jurisdiction,

28 U.S.C. § 1332(a)(2), and the Court’s supplemental jurisdiction, 28 U.S.C. § 1367(a). On

May 1, 2020, defendants filed a motion to dismiss. Dkt. 13. On May 5, 2020, the Court issued

an order, giving plaintiffs until May 22, 2020, to file any amended complaint. Dkt. 19. Plaintiff

then filed the First Amended Complaint (“FAC”), Dkt. 21, asserting two counts. Count One

alleges unlawful retaliation against plaintiffs in violation of the FCA, 21 U.S.C. § 3730. Count

Two alleges unlawful retaliation against plaintiffs in violation of the NYFCA, N.Y. State Fin.

Law §191.

       On June 19, 2020, defendants moved to dismiss. Dkt. 25. Their supporting

memorandum of law, Dkt. 26 (“Def. Mem.”), argued that personal jurisdiction was lacking under

                                                4
           Case 1:19-cv-11739-PAE Document 33 Filed 03/31/21 Page 5 of 27




Rule 12(b)(2), that the FAC did not state a claim under Rule 12(b)(6), and that dismissal was

merited based on forum non conveniens. On July 17, 2020, plaintiffs filed a memorandum in

opposition. Dkt. 29 (“Pl. Opp’n”). On August 4, 2020, the defendants filed a reply. Dkt. 30

(“Reply”).

II.       Applicable Legal Standards: Personal Jurisdiction

          A.     Requirements

          There are three requirements for a federal court to lawfully exercise personal jurisdiction.

“First, the plaintiff’s service of process upon the defendant must have been procedurally

proper.” Licci ex rel. Licci v. Lebanese Canadian Bank, SAL, 673 F.3d 50, 59 (2d Cir. 2012).

Second, “there must be a statutory basis for personal jurisdiction that renders such service of

process effective.” Id. Third, “an exercise of jurisdiction under these laws [must be] consistent

with federal due process requirements.” Grand River Enters. Six Nations, Ltd. v. Pryor, 425

F.3d 158, 165 (2d Cir. 2005). See generally Burger King Corp. v. Rudzewicz, 471 U.S. 462

(1985).

                 1.      Service of Process

          “Before a federal court may exercise personal jurisdiction over a defendant, the

procedural requirement of service of summons must be satisfied.” Dynegy Midstream Servs. v.

Trammochem, 451 F.3d 89, 94 (2d Cir. 2006) (quotation omitted). Federal Rule of Civil

Procedure 4 governs the content, issuance, and service of a summons. Id. Under Rule 4(h),

unless federal law provides otherwise or the defendant has filed a waiver of service, a

corporation must be served in one of two ways. It may be served “in a judicial district of the

United States . . . in the manner prescribed by Rule 4(e)(1) for serving an individual; or . . . by

delivering a copy of the summons and of the complaint to an officer, a managing or general



                                                   5
         Case 1:19-cv-11739-PAE Document 33 Filed 03/31/21 Page 6 of 27




agent, or any other agent authorized by appointment or by law to receive service of process . . . .”

Fed. R. Civ. P. 4(h)(1). Or, it may be served “at a place not within any judicial district of the

United States, in any manner prescribed by Rule 4(f) for serving an individual, except personal

delivery under (f)(2)(C)(i).” Fed. R. Civ. P. 4(h)(2).

               2.       Statutory Basis

       A court must also have a statutory basis for asserting personal jurisdiction over each

defendant based on the long-arm statute of the state in which it sits. See 31 U.S.C. § 3732(a)

(“Any action under section 3730 [the FCA] may be brought in any judicial district in which the

defendant or, in the case of multiple defendants, any one defendant can be found, resides,

transacts business, or in which any act proscribed by section 3729 occurred.”); Eades v.

Kennedy, PC L. Offs., 799 F.3d 161, 168 (2d Cir. 2015).

       New York’s long-arm statute provides for general jurisdiction, see New York Civil

Practice Law and Rules (“C.P.L.R.”) § 301, which may arise from a foreign defendant’s overall

course of business in the state. Such jurisdiction is proper when “a company has engaged in such

a continuous and systematic course of doing business in New York that a finding of its presence

in New York is warranted.” Sonera Holding B.V. v. Cukurova Holding A.S., 750 F.3d 221, 224

(2d Cir. 2014) (cleaned up); see also MTS Logistics, Inc. v. Innovative Commodities Grp., LLC,

442 F. Supp. 3d 738, 754–55 (S.D.N.Y. 2020).

        It also provides for specific jurisdiction, see C.P.L.R. § 302(a)(1), which may arise

depending on the foreign defendant’s contacts with the state in connection with the cause of

action. The Court’s primary consideration under C.P.L.R. § 302(a)(1) is “[t]he quality of the

defendants’ New York contacts.” Licci, 673 F.3d at 62 (quotation omitted). However,

§ 302(a)(1) permits personal jurisdiction under narrower conditions than does the Due Process



                                                  6
         Case 1:19-cv-11739-PAE Document 33 Filed 03/31/21 Page 7 of 27




Clause under the U.S. Constitution. Thus, because “the Due Process Clause permits the exercise

of jurisdiction in a broader range of circumstances [than] N.Y. C.P.L.R. § 302, . . . a foreign

defendant meeting the standards of § 302 will satisfy the due process standard.” Energy Brands

Inc. v. Spiritual Brands, Inc., 571 F. Supp. 2d 458, 469 (S.D.N.Y. 2008); See United States v.

Montreal Tr. Co., 358 F.2d 239, 242 (2d Cir. 1966) (“New York in enacting § 302 has not sought

to obtain full in personam jurisdiction over non-domiciliaries who transact business within its

boundaries. Rather, New York has limited itself to jurisdiction only in those ‘causes of action’

arising out of activity conducted within the state.”). Accordingly, if the Due Process Clause does

not permit the exercise of jurisdiction, neither will C.P.L.R. § 302. See D.H. Blair & Co. v.

Gottdiener, 462 F.3d 95, 105 (2d Cir. 2006) (“[T]he constitutional requirements of personal

jurisdiction are satisfied because application of N.Y. C.P.L.R. § 302(a) meets due process

requirements.”).

               3.      Due Process

       Once a prima facie showing of a statutory basis for jurisdiction has been made, the

plaintiff must “demonstrate that the exercise of jurisdiction comports with due process.” Charles

Schwab Corp. v. Bank of Am. Corp., 883 F.3d 68, 81–82 (2d Cir. 2018); see also Int’l Shoe Co.

v. Washington, 326 U.S. 310, 316 (1945). The constitutional analysis under the Due Process

Clause consists of two separate components: the “minimum contacts” inquiry and the

“reasonableness” inquiry. Licci, 673 F.3d at 60 (citing Chloe v. Queen Bee of Beverly Hills,

LLC, 616 F.3d 158, 164 (2d Cir. 2010)).

       The “minimum contacts” inquiry examines “whether the defendant has sufficient contacts

with the forum state to justify the court’s exercise of personal jurisdiction.” Id. The Court

considers these contacts in totality, with the crucial question being whether the defendant has



                                                 7
         Case 1:19-cv-11739-PAE Document 33 Filed 03/31/21 Page 8 of 27




“purposefully avail[ed] itself of the privilege of conducting activities within the forum State, thus

invoking the benefits and protections of its laws” such that the defendant “should reasonably

anticipate being haled into court there.” Best Van Lines, Inc. v. Walker, 490 F.3d 239, 242

(2d Cir. 2007) (quoting Burger King, 471 U.S. at 474–75). To satisfy this minimum-contacts

inquiry, the Court “recognize[es] two kinds of personal jurisdiction: general (sometimes called

all-purpose) jurisdiction and specific (sometimes called case-linked) jurisdiction.” Ford Motor

Co. v. Montana Eighth Jud. Dist. Ct., --- S. Ct. ---, 2021 WL 1132515, at *4 (U.S. Mar. 25, 2021).

General jurisdiction exists when a defendant is “essentially at home” in the forum state.

Goodyear Dunlop Tires Operations, S. A. v. Brown, 564 U.S. 915, 919 (2011). In “the

‘paradigm’ case, an individual is subject to general jurisdiction in her place of domicile. . . . And

the ‘equivalent’ forums for a corporation are its place of incorporation and principal place of

business.” Ford Motor Co., 2021 WL 1132515, at *4 (quoting Daimler AG v. Bauman, 571 U.S.

117, 119 (2014)). Specific jurisdiction exists only if there is “some act by which the defendant

purposefully avails itself of the privilege of conducting activities within the forum

State.” Hanson v. Denckla, 357 U.S. 235, 253 (1958). For specific jurisdiction to exist, “there

must be an affiliation between the forum and the underlying controversy, principally, an activity

or an occurrence that takes place in the forum State and is therefore subject to the State’s

regulation.” Ford Motor Co., 2021 WL 1132515, at *4 (cleaned up); see also Walden v. Fiore,

571 U.S. 277, 285 (2014).

       The “reasonableness” inquiry examines “whether the assertion of personal jurisdiction

comports with ‘traditional notions of fair play and substantial justice’—that is, whether it is

reasonable to exercise personal jurisdiction under the circumstances of the particular

case.” Licci, 673 F.3d at 60 (quoting Int’l Shoe, 326 U.S. at 216). The Court considers: “(1) the



                                                 8
         Case 1:19-cv-11739-PAE Document 33 Filed 03/31/21 Page 9 of 27




burden that the exercise of jurisdiction will impose on the defendant; (2) the interests of the

forum state in adjudicating the case; (3) the plaintiff’s interest in obtaining convenient and

effective relief; (4) the interstate judicial system’s interest in obtaining the most efficient

resolution of the controversy; and (5) the shared interest of the states in furthering substantive

social policies.” Chloe, 616 F.3d at 164–65 (quoting Asahi Metal Indus. Co. v. Superior Ct.,

480 U.S. 102, 113–14 (1987)).

        B.        Burden of Proof

        On a motion to dismiss for lack of personal jurisdiction, “the plaintiff bears the burden of

establishing that the court has jurisdiction over the defendant.” DiStefano v. Carozzi N. Am.,

Inc., 286 F.3d 81, 84 (2d Cir. 2001) (quoting Bank Brussels Lambert v. Fiddler Gonzalez &

Rodriguez, 171 F.3d 779, 784 (2d Cir. 1999)); see also In re Terrorist Attacks on Sept. 11, 2001,

714 F.3d 659, 673 (2d Cir. 2013). “[T]he showing a plaintiff must make to defeat a defendant’s

claim that the court lacks personal jurisdiction over it ‘varies depending on the procedural

posture of the litigation.’” Dorchester Fin. Sec., Inc. v. Banco BRJ, S.A., 722 F.3d 81, 84

(2d Cir. 2013) (quotation omitted). Where, as here, jurisdictional discovery has not been

conducted, to defeat a motion to dismiss, the plaintiff need only put forth “legally sufficient

allegations of jurisdiction.” Metro. Life Ins. Co. v. Robertson-Ceco Corp., 84 F.3d 560, 566

(2d Cir. 1996).

III.    Discussion

        Defendants argue that the FAC should be dismissed for lack of personal jurisdiction

under Rule 12(b)(2), for failure to state a claim under Rule 12(b)(6), and on the basis of forum

non conveniens.

        At the threshold, the Court must determine whether it has subject matter and personal

jurisdiction over this action. See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94–95

                                                   9
        Case 1:19-cv-11739-PAE Document 33 Filed 03/31/21 Page 10 of 27




(1998) (“The requirement that jurisdiction be established as a threshold matter ‘spring[s] from

the nature and limits of the judicial power of the United States’ and is ‘inflexible and without

exception.’” (quoting Mansfield, C. & L.M.R. Co. v. Swan, 111 U.S. 379, 382 (1884))); In re

Rationis Enters., Inc. of Pan., 261 F.3d 264, 267–68 (2d Cir. 2001) (same); see also Ruhrgas AG

v. Marathon Oil Co., 526 U.S. 574, 577 (1999). As between these jurisdictional inquiries, there

is no mandatory sequence. See Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S.

422, 431 (2007) (While “jurisdictional question must ordinarily precede merits determinations in

dispositional order,” “there is no mandatory sequencing of jurisdictional issues,” and, a court, in

appropriate circumstances, “may dismiss for lack of personal jurisdiction without first

establishing subject-matter jurisdiction.” (quotations and citation omitted)); Steel Co., 523 U.S.

83, 115 (1998) (Stevens, J. concurring) (“We have routinely held that when presented with two

jurisdictional questions, the Court may choose which one to answer first.”); Doe v. Del. State

Police, 939 F. Supp. 2d 313, 320 (S.D.N.Y. 2013) (“[A] court is free to ‘choose among threshold

grounds’ for dismissing an action so long as none involve ‘a judgment on the merits.’”

(quoting Sinochem Int’l Co., 549 U.S. at 431 (2007))).

       The Court has determined in this case to consider first personal jurisdiction, because the

absence of such jurisdiction over the one proper defendant, SCB,2 disposes of plaintiffs’ federal



2
  Plaintiffs also sued SCB’s Dubai and New York branches, but as defendants explain, these
branches are “not separate legal entities capable of being sued.” Def. Mem. at 9; Bayerische
Landesbank, N.Y. Branch v. Aladdin Cap. Mgmt. LLC, 692 F.3d 42, 51 (2d Cir. 2012) (holding
that where a New York branch of a foreign bank “is not separately incorporated, [it] has no legal
identity separate from [the parent Bank]”); Greenbaum v. Handlesbanken, 26 F. Supp. 2d 649,
652 (S.D.N.Y. 1998) (Sotomayor, J.) (“[T]he law seems fairly well-settled that the domestic
branch of a foreign bank is not a separate legal entity under either New York or federal law.”).
Plaintiffs do not contest the point, and indeed their Complaint implicitly concedes it. See FAC
¶ 31 (“Under federal law, branches of foreign banks operating within the United States must be
approved by the Federal Reserve and are legal extensions of the foreign bank, not freestanding


                                                10
         Case 1:19-cv-11739-PAE Document 33 Filed 03/31/21 Page 11 of 27




claim under the FCA. The Court then considers whether, as to the remaining claim, under the

NYFCA, there is a freestanding basis to exercise subject-matter jurisdiction.

        A.     Personal Jurisdiction

        SCB argues that plaintiffs have failed to make a prima facie showing that personal

jurisdiction exists, and cannot demonstrate minimum contacts sufficient to establish either

specific or general personal jurisdiction and thereby to satisfy due process. See In re Terrorist

Attacks on Sept. 11, 2001, 714 F.3d at 673–74; Charles Schwab Corp., 883 F.3d at 81–82. The

Court begins by determining whether personal jurisdiction exists under the Due Process Clause,

because “the Due Process Clause permits the exercise of jurisdiction in a broader range of

circumstances” than C.P.L.R § 302, such that if there is no personal jurisdiction under the

former, there also is none under the latter. Energy Brands Inc, 571 F. Supp. 2d at 469; see D.H.

Blair & Co., 462 F.3d at 105.

               1.      There Is No General Personal Jurisdiction Over SBC

        Plaintiffs predominantly argue that the Court has general personal jurisdiction over SCB.

They declare: “This Court’s general jurisdiction is the complete answer to SCB’s argument for

dismissal based on a lack of personal jurisdiction.” Pl. Opp’n at 20.

        The case law is, however, otherwise. SCB is a United Kingdom-based Bank, with a

principal place of business in London. Like most banks, it has branches elsewhere, including in

New York. Banks meeting this paradigm, under settled case law, are not subject to the general

jurisdiction of the United States. “[A]side from the truly exceptional case, a corporation is at

home and subject to general jurisdiction only in its place of incorporation or principal place of




entities.”).


                                                 11
        Case 1:19-cv-11739-PAE Document 33 Filed 03/31/21 Page 12 of 27




business.” SPV Osus Ltd. v. UBS AG, 882 F.3d 333, 343 (2d Cir. 2018) (quotations omitted). A

foreign corporation is subject to general jurisdiction in a state only if the “foreign corporation’s

affiliations with the State are so continuous and systematic as to render [it] essentially at home in

the forum State.” Daimler AG, 571 U.S. at 119.

       Plaintiffs do not plead and have not otherwise pointed to facts responsive to this standard.

Other than to conclusorily so state, plaintiffs do not explain why SCB is “at home” in New York,

or even plead that SCB’s New York branch conducts a significant portion of SCB’s business.

And cases in this Circuit have consistently rejected the claim that banks with similar footprints—

incorporated and with principal places of business abroad, but with branches in the United States

—are “at home” here. See Gucci Am., Inc. v. Weixing Li, 768 F.3d 122, 135 (2d Cir. 2014)

(holding that court has no general personal jurisdiction over a bank where it “has branch offices

in the forum, but is incorporated and headquartered elsewhere”); Motorola Credit Corp. v. Uzan,

132 F. Supp. 3d 518, 521 (S.D.N.Y. 2015) (“The bank in Gucci [Am., Inc., 768 F.3d at

135], Bank of China (‘BOC’), was incorporated and had its principal place of business abroad.

Moreover, ‘BOC [had] only four branch offices in the United States and only a small portion of

its worldwide business [was] conducted in New York.’ The Second Circuit concluded that the

bank was not ‘at home’ in New York and could not be subjected to general jurisdiction here.”

(quoting id.)); Tiffany (NJ) LLC, Tiffany & Co. v. China Merchs. Bank, 589 F. App’x 550, 553

(2d Cir. 2014) (summary order) (“Banks were not subject to general jurisdiction in the district

court. The Banks’ sites of incorporation and principal places of business are all outside of the

United States. And there is no basis on which to conclude that the Banks’ contacts in New York

are so ‘continuous and systematic,’ judged against their national and global activities, that they

are ‘essentially at home’ in that state.” (quoting Daimler AG, 134 S. Ct. at 761)), as



                                                 12
        Case 1:19-cv-11739-PAE Document 33 Filed 03/31/21 Page 13 of 27




amended (Sept. 23, 2014); Pfaff v. Deutsche Bank AG, No. 20 Misc. 25 (KPF), 2020 WL

3994824, at *5 (S.D.N.Y. July 15, 2020) (finding no general personal jurisdiction where the

defendant “Bank is headquartered in Germany, has its principal place of business in Germany,

and is organized under the laws of the Federal Republic of Germany”); Nike, Inc. v. Wu, 349 F.

Supp. 3d 310, 321 (S.D.N.Y.) (finding no general personal jurisdiction “as none of the Banks are

incorporated or headquartered in the United States, as all of the Banks conduct only a small

amount of business here relative to their operations abroad, and as each has only a single branch

in New York”), aff’d, 349 F. Supp. 3d 346 (S.D.N.Y. 2018).

       In arguing that SCB is subject to general jurisdiction in New York, plaintiffs instead

deploy sound-bites from Supreme Court and Second Circuit cases. They first cite Walden and

Burger King Corp., declaring that SCB has a “substantial connection with the forum state,” Pl.

Opp’n at 20 (quoting Walden, 571 U.S. at 284), that arose from “contacts that the ‘defendant

himself’ creates with the forum state,” id. (quoting Burger King Corp., 471 U.S. at 475). Those

cases, however, addressed the minimum contacts necessary for specific, not general, jurisdiction.

Plaintiffs next extract a quote from the Second Circuit’s decision in In re Terrorist Attacks.

They declare that SCB has “continuous and systematic general business contacts” with New

York City. See id. at 20–21 (quoting In re Terrorist Attacks on Sept. 11, 2001, 714 F.3d at 674).

But plaintiffs do not cite facts so demonstrating. And In re Terrorist Attacks set out the

operative test for general jurisdiction as above: Whereas “[f]or an individual, the paradigm

forum for the exercise of general jurisdiction is the individual’s domicile; for a corporation, it is

an equivalent place, one in which the corporation is fairly regarded as at home.” 714 F.3d at 674

(quoting Goodyear, 564 U.S. at 924). Plaintiffs do not explain why SCB, based on its branches,

is any more “at home” in New York than the Bank of China in Gucci or the bank in Tiffany, each



                                                  13
        Case 1:19-cv-11739-PAE Document 33 Filed 03/31/21 Page 14 of 27




of which also were based abroad with at least one branch in New York.

       Plaintiffs’ final argument for general jurisdiction is that “SCB is required by New York

law to obtain a license and subject itself to the jurisdiction of the State in order to provide

banking and financial services in the State.” Pl. Opp’n at 21 (citing N.Y. Banking Law §§ 200 et

seq.). That statute, however, gives rise only to specific jurisdiction. See FrontPoint Asian Event

Driven Fund, L.P. v. Citibank, N.A., No. 16 Civ. 5263 (AKH), 2017 WL 3600425, at *4

(S.D.N.Y. Aug. 18, 2017) (“By its express terms, this statute limits a foreign bank’s consent to

suits ‘arising out of a transaction with its New York agency or agencies or branch or branches,’

and is thus relevant only to specific jurisdiction, not general jurisdiction. Courts have been

virtually unanimous in concluding that this statute does not provide for general jurisdiction.”

(citations omitted)); N.Y. Banking Law § 200 (“upon whom all process in any action or

proceeding against it on a cause of action arising out of a transaction with its New York agency

or agencies or branch or branches, may be served with the same force and effect as if it were a

domestic corporation and had been lawfully served with process within the state”); see e.g.,

Sullivan v. Barclays PLC, No. 13 Civ. 2811 (PKC), 2017 WL 685570, at *39 (S.D.N.Y. Feb. 21,

2017); In re: LIBOR-Based Fin. Instruments Antitrust Litig., No. 11 MD 2262 (NRB), 2016 WL

1558504, at *7 (S.D.N.Y. Apr. 15, 2016); 7 W. 57th St. Realty Co., LLC v. Citigroup, Inc., No.

13 Civ. 981 (PGG), 2015 WL 1514539, at *11 (S.D.N.Y. Mar. 31, 2015).3 Plaintiffs have not

cited authority that this provision of state banking law gives rise to general jurisdiction.




3
  Plaintiffs also argue that SCB is subject to service of process in New York, Pl. Opp’n at 21
(citing N.Y. Banking Law § 207; 31 U.S.C. § 3732(a); C.P.L.R. § 302(a)(1)). Defendants,
however, have not claimed a defect in service of process.


                                                  14
        Case 1:19-cv-11739-PAE Document 33 Filed 03/31/21 Page 15 of 27




               2.      Specific Personal Jurisdiction

        “The inquiry whether a forum State may assert specific jurisdiction over a nonresident

defendant focuses on the relationship among the defendant, the forum, and the litigation. For a

State to exercise jurisdiction consistent with due process, the defendant’s suit-related conduct

must create a substantial connection with the forum State.” Walden, 571 U.S. at 283–84

(quotations and citations omitted). In its most recent personal jurisdiction decision, rendered

earlier this month, the Supreme Court reiterated this requirement. It recalled that, less than four

years earlier, it had found specific jurisdiction lacking in Bristol-Myers Co. v. Superior Ct. of

Cal., S.F. Cnty., 137 S. Ct. 1773, 1782–83 (2017), “because the forum State, and the defendant’s

activities there, lacked any connection to the plaintiffs’ claims.” Ford Motor Co., 2021 WL

1132515, at *4.

       Here, plaintiffs’ federal claim, under the FCA, is of retaliatory action by SCB against

Knight and Chandra. To establish such a claim, a plaintiff must: “show that (1) he engaged in

activity protected under the statute, (2) the employer was aware of such activity, and (3) the

employer took adverse action against him because he engaged in the protected activity.” United

States ex rel. Chorches for Bankr. Est. of Fabula v. Am. Med. Response, Inc., 865 F.3d 71, 95

(2d Cir. 2017); Dhaliwal v. Salix Pharm., Ltd., 752 F. App’x 99, 100 (2d Cir. 2019) (summary

order) (same); United States v. Empire Educ. Corp., 959 F. Supp. 2d 248, 256 (N.D.N.Y. 2013)

(“[The plaintiff] must prove that he was ‘discharged, demoted, suspended, threatened, harassed,

or in any other manner discriminated against in the terms and conditions of employment because

of lawful acts done by [him] . . . in furtherance of an action under this section or other efforts to

stop 1 or more violations’ of the FCA.” (quoting 31 U.S.C. § 3730(h)(1))); United States ex rel.




                                                  15
           Case 1:19-cv-11739-PAE Document 33 Filed 03/31/21 Page 16 of 27




Sarafoglou v. Weill Med. Coll. of Cornell Univ., 451 F. Supp. 2d 613, 624 (S.D.N.Y. 2006)

(same).4

       The issue as to specific jurisdiction therefore is whether the contacts of the defendant,

SCB, in connection with its alleged adverse action against plaintiffs in retaliation for protective

activity, United States ex rel. Chorches for Bankr. Est. of Fabula, 865 F.3d at 95, “create[d] a

substantial connection with [New York],” Walden, 571 U.S. at 284. Plaintiff must demonstrate

such contacts as to each claim (i.e., Chandra’s and Knight’s). See Charles Schwab Corp., 883

F.3d at 83–84 (“A plaintiff ‘must establish the court’s jurisdiction with respect to each claim

asserted.’” (quoting Sunward Elecs., Inc. v. McDonald, 362 F.3d 17, 24 (2d Cir. 2004))). Thus,

as to each claim, there must be “suit-related conduct [that] create[s] a substantial connection with

[New York].” Walden, 571 U.S. at 284.

       The vast majority of retaliatory acts the FAC alleges however, occurred abroad. Both

plaintiffs are foreign nationals. Each was employed at a foreign branch of a foreign bank in a

foreign country. Nonetheless, plaintiffs point to five paragraphs in the FAC that, they contend,

demonstrate that “specific retaliatory conduct by SCB within New York to also support specific

personal jurisdiction.” Pl. Opp’n at 21 (citing FAC ¶¶ 62–64, 74, 79).

       A close review of these paragraphs, however, does not reveal sufficient “suit-related

conduct” in New York to give rise to a substantial connection with this forum. The Court

addresses each FAC paragraph on which plaintiffs rely in turn.




4
  The NYFCA, N.Y. State Fin. Law § 191, “follows the federal False Claims Act,” and thus New
York courts “look toward federal law when interpreting the New York act.” Dhaliwal, 752 F.
App’x at 100 (quoting State of New York ex rel. Seiden v. Utica First Ins. Co., 96 A.D.3d 67, 71
(1st Dep’t 2012)). The analysis of a retaliation claim under the FCA “thus equally applies to [a
plaintiff’s] NYFCA claims.” Id.


                                                 16
        Case 1:19-cv-11739-PAE Document 33 Filed 03/31/21 Page 17 of 27




       FAC ¶¶ 62–63 are about federal investigations into SCB based on information Knight

and his co-worker, Marcellus, supplied. At a February 2013 meeting with investigators and

SCB, Knight alleges, federal and state investigators met with an SCB official and counsel. At

that meeting, the federal investigators failed to properly redact Knight’s name, leading SCB to

discover that Knight had provided information to the investigators. Also at the meeting, SCB

“attacked Mr. Knight’s character and reputation” by claiming that he “had been a low-level SCB

employee lacking understanding of SCB’s systems and practices,” accusing him of having had

an affair, and stating that “Mr. Knight was a fantasist and that no one would hire him in the

Middle East after his departure from SCB.” Id. ¶ 63. Those allegations assist Knight’s FCA

claim, in that they substantiate SCB’s awareness that Knight had engaged in protected activity,

and therefore its motive thereafter to retaliate against him. See 31 U.S.C. § 3730(h)(1); United

States ex rel. Chorches for Bankr. Est. of Fabula, 865 F.3d at 95 (to state FCA retaliation claim,

plaintiff must plead that “employer took adverse action against him because he engaged in the

protected action”). These paragraphs do not, however, assist Knight in establishing specific

jurisdiction, because the FAC alleges that the February 2013 meeting took place in Dubai, FAC

¶ 62, and there is no allegation that any SCB attendee at the meeting was even based in the

United States.

       With these two paragraphs put aside, the New York-related allegations reduce to two

paragraphs relating to Knight and one to Chandra.

       Knight: Paragraph 79 of the FAC alleges:

       [A]fter Mr. Knight was forced out of SCB by the Defendants, he secured
       employment in the New York office of Société Générale . . . . In March 2014, Julio
       Rojas, the CEO of SCB NY, from his office in New York, contacted the Head of
       Compliance at Société Générale New York in the latter’s New York office to
       inform him that Mr. Knight was not to be trusted. This resulted in intense scrutiny
       of Mr. Knight by the Compliance Department that humiliated him and made his


                                                17
        Case 1:19-cv-11739-PAE Document 33 Filed 03/31/21 Page 18 of 27




       continued work at Société Générale untenable, requiring him to leave that
       employment. Mr. Knight was forced to resign in May 2014 after just one year in
       position and following twice weekly interrogative meetings with Compliance.

Id. ¶ 79. These New York events, however, well postdate Knight’s employment at SCB. The

FAC makes that clear, alleging that “[i]n retaliation for his uncovering and disclosing SCB’s

illicit schemes, SCB gave Plaintiff Knight notice of termination on October 10, 2011,” and he

was “forced out” a few months later. Id. ¶¶ 27, 44. Thus the only incident on which personal

jurisdiction could rest occurred some three years after Knight was terminated. Id. ¶ 79.

       SCB’s post-termination conduct, however disreputable as alleged, cannot provide the

necessary connection to New York for specific personal jurisdiction. That is because an FCA

retaliation claim must be based on actions that occurred during the plaintiff’s employment.

See 31 U.S.C. § 3730(h)(1) (providing cause of action for retaliation only against an “employee,

contractor, or agent”);5 Weslowski v. Zugibe, 14 F. Supp. 3d 295, 306 (S.D.N.Y. 2014)

(“Additionally, even if the refusal to pay him was retaliatory, this allegation would not state an

FCA retaliation claim because, as plead in the Complaint, it occurred after Plaintiff was

terminated.” (citing 31 U.S.C. § 3730(h)(1)); Potts v. Ctr. for Excellence in Higher Educ., Inc.,

244 F. Supp. 3d 1138, 1143 (D. Colo. 2017) (“The overwhelming majority of courts that have

considered the issue have found that § 3730(h)(1) does not apply to post-employment

retaliation[.]”), aff’d, 908 F.3d 610 (10th Cir. 2018); Taul ex rel. United States v. Nagel Enters.,

Inc., No. 14 Civ. 61 (VEH), 2017 WL 4956422, at *4 (N.D. Ala. Nov. 1, 2017) (“This Court,

like many, is persuaded that the most natural reading of § 3730(h) is that it does not create a

claim for post-termination retaliation.”); Master v. LHC Grp. Inc., No. 07 Civ. 1117, 2013 WL


5
 In this respect, the text of the New York FCA diverges from its federal counterpart. See N.Y.
State Fin. Law § 191 (allowing claims to be brought by “[a]ny current or former employee,
contractor, or agent . . .”).

                                                 18
        Case 1:19-cv-11739-PAE Document 33 Filed 03/31/21 Page 19 of 27




786357, at *7 (W.D. La. Mar. 1, 2013) (“the FCA does not provide a remedy for post-

employment retaliation”; “all courts to have addressed this issue have similarly held that § 3730

does not provide a remedy for post-employment retaliation” (collecting cases)). Because the

only event in New York that the FAC cites in connection with Knight postdates the period when

SCB could be liable for retaliating against him and thus does not qualify as “suit-related

conduct,” personal jurisdiction does not lie in New York for Knight’s FCA claim. See Walden,

571 U.S. at 284 (requiring “suit-related conduct” that “create[s] a substantial connection with the

forum State.”).

       Chandra: The FAC alleges that in September 2013, Chandra learned from an FBI agent

that his identity had been disclosed to SCB’s counsel. Paragraph 64 of the FAC alleges that after

this disclosure:

       [Mr. Chandra] was subjected to harassment, bullying and discriminatory treatment
       by SCB personnel, particularly Zeeshan Khan, his supervisor, and Steven Tong of
       SCB NY, another SCB supervisor to whom Mr. Chandra reported. Mr. Tong’s
       retaliatory actions occurred in New York. Despite having received exemplary
       performance reviews . . . in previous years, Mr. Chandra was given a highly
       negative performance review . . . in March 2014 for the year 2013. This amounted
       to a drop of seven levels on the SCB rating scale. He filed a formal grievance
       against Mr. Khan regarding that review and other discriminatory treatment. After
       senior management in the SCB Dubai branch realized that he was cooperating with
       the investigation, they reacted to him with noticeable hostility. . . .

FAC ¶ 64. This paragraph, however, also does not allege any specific retaliatory conduct against

Chandra in New York. It identifies one SCB New York employee, Steven Tong, whom, it states,

subjected Chandra to “harassment, bullying and discriminatory treatment,” adding that “Mr.

Tong’s retaliatory actions occurred in New York,” id. But these are conclusory, non-specific

allegations. The one specific action alleged in this paragraph, Chandra’s negative performance

review, although not attributed to any employee by name, in context appears to have been made

by supervisor Khan, not Tong, as reflected in the allegation that Chanda “filed a formal


                                                19
        Case 1:19-cv-11739-PAE Document 33 Filed 03/31/21 Page 20 of 27




grievance against Mr. Khan regarding that review.” Id. The FAC does not allege any nexus

between Khan and New York.

       Devoid of particulars, the FAC’s conclusory sentence about Tong must be set aside. The

burden is plaintiff’s to establish jurisdiction, and “allegations or evidence of activity constituting

the basis of jurisdiction must be non-conclusory and fact-specific.” Contant v. Bank of Am.

Corp., 385 F. Supp. 3d 284, 290 (S.D.N.Y. 2019). “[C]onclusory statements—without any

supporting facts” are not enough. Jazini v. Nissan Motor Co., 148 F.3d 181, 185 (2d Cir. 1998)

(noting need for “factual specificity necessary to confer jurisdiction”). And courts are not to

resolve “‘argumentative inferences in the plaintiff's favor’ or ‘accept as true a legal conclusion

couched as a factual allegation.’” Contant, 385 F. Supp. 3d at 290 (quoting In re Terrorist

Attacks on Sept. 11, 2001, 714 F.3d at 673).

       The only specifically pled conduct alleged as to Chandra occurring in New York is

alleged in paragraph 74:

       After Mr. Chandra received notice of his termination but months before the last day
       of his employment, Steven Tong at SCB NY prematurely removed his name from
       SCB’s recordkeeping system, which utterly frustrated Mr. Chandra’s attempts to
       find other employment. It was the prompting for a prospective employer,
       Bloomberg’s Dubai office, to terminate any contact with Mr. Chandra abruptly
       after a series of positive interviews and communications between Mr. Chandra and
       Bloomberg’s human relations department in 2017.

FAC ¶ 74. That act is cognizable in the specific jurisdiction analysis. But it stands alone as the

one retaliatory act against Chandra in this forum.

       For several reasons, this act, of prematurely removing Chandra’s name from SCB’s

recordkeeping system, does not supply the requisite “‘relationship among the defendant, the

forum, and the litigation’—the ‘essential foundation’ of specific jurisdiction.” Ford Motor Co.,

2021 WL 1132515, at *7 (quoting Helicopteros Nacionales de Colombia, S. A. v. Hall, 466 U.S.



                                                  20
        Case 1:19-cv-11739-PAE Document 33 Filed 03/31/21 Page 21 of 27




408, 414 (1984)). It is a single act by a single person. It occurred three years after SCB’s

alleged motive to retaliate against Chandra arose, when it, as alleged, learned that Chandra was

involved in the reports to the federal agents. The connection between SCB’s motive to retaliate

and Tong’s is thus attenuated. And all other acts in the multi-year retaliatory saga alleged by

Chandra occurred abroad, where he and SCB were based. See FAC ¶ 64 (“After senior

management in the SCB Dubai branch realized that he was cooperating with the investigation,

they reacted to him with noticeable hostility”); id. (“Mr. Khan and Declan Clements took Mr.

Chandra to aside to discuss the future of his team, suggesting that it might be shut down. This

was an obvious attempt to pressure him to leave SCB.”); id. ¶ 65 (noting that Chandra received

telephone calls “threatening him for assisting the investigation” from October 2014, until 2020

but not alleging that any originated in the United States); id. ¶ 66 (“Mr. Khan’s secretary advised

Mr. Chandra privately in March or April 2015 that Mr. Khan had been devising a pretext for

some time to fire Mr. Chandra.”); id ¶ 67–68 (Chandra was given an award by then Group

Chairman Sir John Peace in London in 2015, but never “received the six-month mentorship” that

was supposed to go with it “despite his repeated requests.”); id. ¶ 69 (“While Mr. Chandra was in

London for the award ceremony, he was again warned by Mr. Khan’s former secretary, who had

recently left Mr. Khan’s team, that Mr. Khan continued to plan to fire him.”); id. ¶ 71 (“Despite

past assignments of Mr. Chandra to its London and Singapore branches—often with notice of

only hours—to discharge essentially the same functions that he had been assigned in the Dubai

branch, he was never given consideration for these London and Singapore positions.”); id. ¶ 72

(“Mr. Chandra was a finalist for a sales position. . . . A visit to SCB Dubai by Chris Allington,

Zeeshan Khan’s immediate line manager, and Mr. Allington’s meeting with Morad Mahlouji, the

Global Markets Head for the Middle East, caused Mr. Mahlouji to change his previous favorable



                                                21
        Case 1:19-cv-11739-PAE Document 33 Filed 03/31/21 Page 22 of 27




stance with respect to hiring Mr. Chandra . . . .”); id. ¶ 73 (“SCB refused to give Mr. Chandra

severance pay . . . ; refused to assume responsibility for the credit card expenses incurred by Mr.

Chandra; and declined to relieve him of his financial obligation on his automobile lease, thus

saddling Mr. Chandra with overwhelming debt that he has been unable to repay and that made

his departure from Dubai problematic under local law.”). In that context, the early removal from

records of a name of an employee whose termination had been noticed, even assuming a

retaliatory motive for the removal, is too scant to make out a “substantial connection with” New

York. Walden, 571 U.S. at 284 (“For a State to exercise jurisdiction consistent with due process,

the defendant’s suit-related conduct must create a substantial connection with the forum State.”);

Burger King Corp., 471 U.S. at 475 n.18 (“[E]ven a single act can support jurisdiction,” but it

must “create[] a substantial connection with the forum.”).

       Chandra’s FCA claim against SCB is not the rare case in which a single act related to a

forum is sufficient to establish personal jurisdiction. Rather, here, as in other cases in which

single or limited acts in the forum state have been held too tangential, “‘the[] nature and quality

and the circumstances of the[ act’s] commission’ create only an ‘attenuated’ affiliation with the

forum.” Burger King Corp., 471 U.S. at 475 n.18 (citing Int’l Shoe Co., 326 U.S. at 318); see

World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 299 (1980); see, e.g., Herlihy v.

Sandals Resorts Int’l, Ltd., 795 F. App’x 27, 29–30 (2d Cir. 2019) (finding conduct of foreign

defendant, a resort abroad, “not sufficiently connected to” the forum state to confer specific

jurisdiction for a tort occurring at the resort, notwithstanding defendant’s marketing and

advertising in the forum state by third-party marketing company); SPV Osus Ltd., 882 F.3d

at 345 (“At bottom, the contacts alleged by [plaintiff] between the UBS Defendants, the forum

and the litigation amount to a handful of communications and transfers of funds. These limited



                                                 22
        Case 1:19-cv-11739-PAE Document 33 Filed 03/31/21 Page 23 of 27




contacts are insufficient to allow the exercise of specific personal jurisdiction over the UBS

Defendants.”); Hau Yin To v. HSBC Holdings PLC, No. 15 Civ. 3590 (LTS), 2017 WL 816136,

at *5 (S.D.N.Y. Mar. 1, 2017) (“[C]ommunications with and payments to New York merely to

ensure compliance with contract terms negotiated and executed outside of New York do not

‘project’ a defendant into the state sufficiently to confer” specific jurisdiction over foreign

defendants.). As in such cases, the “isolated act” here would make “the reasonable foreseeability

of litigation in the forum . . . substantially diminished.” Burger King Corp., 471 U.S. at 475 n.18

(quotation omitted). Chandra’s work for SCB was abroad, and the vast majority of the

retaliatory actions that the FAC alleges also occurred aboard. The singular act of modifying his

employment records before, rather than upon, his termination date, does not provide the requisite

substantial suit-related contacts to confer personal jurisdiction over SCB. See Bristol-Myers, 137

S. Ct. at 1781 (“What is needed—and what is missing here—is a connection between the forum

and the specific claims at issue”).

       The Court accordingly holds that it has neither general nor specific personal jurisdiction

over SCB with respect to either plaintiff’s FCA claim. Despite an opportunity to amend so as to

fortify their pleadings on this point, plaintiffs have not pled the “minimum contacts” necessary.

See Licci, 673 F.3d at 60. The Court therefore must dismiss, without prejudice, plaintiffs’ FCA

claims, pursuant to Rule 12(b)(2).

       B.      Diversity Jurisdiction With Respect to Plaintiffs’ State-Law Claim

       Having dismissed plaintiffs’ claims under federal law, the Court examines next whether

there is federal diversity jurisdiction with respect to Chandra’s and Knight’s claims under the

NYFCA. If not, the Court must consider whether to exercise supplemental jurisdiction over the

surviving state-law claims in this litigation, or decline to do so, in which event, after dismissal,



                                                  23
        Case 1:19-cv-11739-PAE Document 33 Filed 03/31/21 Page 24 of 27




plaintiffs may pursue such claims in state court. See 28 U.S.C. § 1367(a) (“[I]n any civil action

of which the district courts have original jurisdiction,” federal courts can also exercise

supplemental jurisdiction over state law causes of action “that are so related to claims in the

action within such original jurisdiction that they form part of the same case or controversy.”);

Pension Ben. Guar. Corp. ex rel. St. Vincent Cath. Med. Ctrs. Ret. Plan v. Morgan Stanley Inv.

Mgmt. Inc., 712 F.3d 705, 713 (2d Cir. 2013) (explaining that after a district court dismisses all

federal claims, it then decides whether “to exercise supplemental jurisdiction over the state-law

claims”); see also Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988) (“[I]n the usual

case in which all federal-law claims are eliminated before trial, the balance of factors to be

considered under the pendent jurisdiction doctrine—judicial economy, convenience, fairness,

and comity—will point toward declining to exercise jurisdiction over the remaining state-law

claims.”).

       The subject-matter jurisdiction of the federal district courts is limited. There is original

jurisdiction to hear state-law claims only when plaintiffs satisfy the requirements that 28 U.S.C.

§ 1332 sets for diversity jurisdiction: that plaintiffs and defendants be diverse and the amount in

controversy exceed the sum or value of $75,000. See Intelligen Power Sys., LLC v. dVentus

Techs. LLC, 73 F. Supp. 3d 378, 380 (S.D.N.Y. 2014) (citing Strawbridge v. Curtiss, 7 U.S. 267,

267 (1806)). Relevant here, “diversity is present when the action is between ‘citizens of a State

and citizens or subjects of a foreign state,’ 28 U.S.C. § 1332(a)(2), or between ‘citizens of

different States and in which citizens or subjects of a foreign state are additional parties,’ id.

§ 1332(a)(3).” Universal Licensing Corp. v. Paola del Lungo S.p.A., 293 F.3d 579, 580–81

(2d Cir. 2002). “However, diversity is lacking within the meaning of these sections where the




                                                  24
        Case 1:19-cv-11739-PAE Document 33 Filed 03/31/21 Page 25 of 27




only parties are foreign entities, or where on one side there are citizens and aliens and on the

opposite side there are only aliens.” Id. at 581.

       The FAC states that the Court has diversity jurisdiction over plaintiffs’ state law claims

under 28 U.S.C. § 1332(a)(2) “because the matter in controversy exceeds $75,000 and is between

citizens of a State and citizens of a foreign state who are not admitted for permanent residence in

the United States and are not domiciled in that State.” FAC ¶ 32. The FAC does not, however,

plead compliance with § 1332(a)(2).

       As to plaintiffs, the FAC pleads that Chandra and Knight are citizens of India and the

United Kingdom, respectively. Id. ¶¶ 15, 19. As to defendants, as the Court has held, SCB is

the only proper defendant here—the Court having dismissed, as improper defendants, SCB’s

Dubai and New York branches. And, the FAC pleads, SCB is a public limited liability company

incorporated in England, with offices in London. SCB is not pled to be a citizen of the United

States. See Id. ¶ 28 (“SCB UK is a public limited liability company incorporated in England,

with offices in London, and is the headquarters of Standard Chartered PLC, a bank holding

company and leading international banking institution. SCB UK is an indirect subsidiary of

Standard Chartered PLC.”). Thus, all parties are foreign citizens. And it is black-letter law that

“diversity is lacking within the meaning of [§ 1332(a)(2)] where the only parties are foreign

entities.” Universal Licensing Corp., 293 F.3d at 581; see Corporacion Venezolana de Fomento

v. Vintero Sales Corp., 629 F.2d 786, 790 (2d Cir. 1980) (“[T]he presence of aliens on two sides

of a case destroys diversity jurisdiction.”); see also Mazaya Trading Co. v. Li & Fung Ltd., 833

F. App’x 841, 843 (2d Cir. 2020) (summary order); F5 Cap. v. Pappas, 856 F.3d 61, 75

(2d Cir. 2017).




                                                    25
        Case 1:19-cv-11739-PAE Document 33 Filed 03/31/21 Page 26 of 27




        C.      Supplemental Jurisdiction

        The Court therefore must consider whether to exercise, or decline, supplemental

jurisdiction over the surviving state-law claims. See 28 U.S.C. § 1367(c)(3) (“District courts

may decline to exercise supplemental jurisdiction over a claim . . . if . . . the district court has

dismissed all claims over which it has original jurisdiction.”).

        “In general, where the federal claims are dismissed before trial, the state claims should be

dismissed as well.” Marcus v. AT&T Corp., 138 F.3d 46, 57 (2d Cir. 1998). All factors favor

declining jurisdiction here. The Court here has dismissed the federal claims early in this action,

on the pleadings, before discovery. The Court therefore has not acquired familiarity with the

facts and evidence and parties in the case. And the surviving claims arise under a state law, the

NYFCA, with which the state courts are presumed to have greater familiarity. See Pension Ben.

Guar. Corp., 712 F.3d at 727 (where “all federal-law claims are eliminated before trial, the

balance of factors to be considered under the pendent jurisdiction doctrine—judicial economy,

convenience, fairness, and comity—will point toward declining to exercise jurisdiction over the

remaining state-law claims” (citation omitted)); Spiegel v. Schulmann, 604 F.3d 72, 83

(2d Cir. 2010) (“[T]he district court may also decide whether to exercise supplemental

jurisdiction over this claim; it may determine that this area of law would benefit from further

development in the state courts and therefore dismiss the claim without prejudice to refiling in

state court.”); Marcus, 138 F.3d at 57 (“In general, where the federal claims are dismissed before

trial, the state claims should be dismissed as well.”). The Court accordingly declines to exercise

supplemental jurisdiction here over plaintiffs’ state-law claims.

                                           CONCLUSION

        For the foregoing reasons, the court grants defendants’ motion to dismiss. Plaintiffs’

claims under the FCA are dismissed, without prejudice, for lack of personal jurisdiction. The

                                                   26
        Case 1:19-cv-11739-PAE Document 33 Filed 03/31/21 Page 27 of 27




Court declines to exercise supplemental jurisdiction over plaintiffs’ state-law claims, and

dismisses these too, without prejudice.

       The Clerk of Court is respectfully directed to terminate the motions pending at dockets

13, 18, 24, and 28, and to terminate this case.

       SO ORDERED.


                                                             
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: March 31, 2020
       New York, New York




                                                  27
